EXHIBIT 10.3


AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT
Dated as of June 21, 2017
AMENDMENT NO. 1 TO THE CREDIT AGREEMENT among AON PLC, a public limited company
organized under the laws of England and Wales (the “Parent”), AON CORPORATION, a
Delaware corporation (“Aon Corporation”), AON UK LIMITED, a private limited
company organized under the laws of England and Wales (“Aon UK”, and together
with the Parent and Aon corporation, the “Borrowers”), the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the “Lenders”) and CITIBANK, N.A., as
administrative agent (the “Administrative Agent”) for the Lenders.
PRELIMINARY STATEMENTS:
1.    The Borrowers, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement dated as of February 2, 2015 (the “Credit
Agreement”); and
2.    The Borrowers have requested that the Lenders amend certain provisions of
the Credit Agreement, and the Lenders whose signatures appear below,
constituting at least the Required Lenders, are willing to amend the Credit
Agreement on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the recitals hereto) have the meanings assigned to them in
the Credit Agreement.
SECTION 2.     Amendments to the Credit Agreement. (%2) Section 1.1 of the
Credit Agreement is hereby amended as follows:
(i)    The definition of “Alternate Base Rate” is hereby amended by adding to
the end of clause (c) thereof the following proviso:
provided, that if the rate referenced in this clause (c) is less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
(ii)    The first paragraph of the definition of “Consolidated Adjusted EBITDA”
is hereby amended and restated in its entirety to read as follows:
“Consolidated Adjusted EBITDA” means, for any Measurement Period, Consolidated
Net Income for such period plus, to the extent deducted from revenues


NYDOCS02/1124025.2A

--------------------------------------------------------------------------------




in determining Consolidated Net Income, (i) Consolidated Interest Expense, (ii)
expense for taxes paid or accrued, (iii) depreciation, (iv) amortization, (v)
extraordinary losses, (vi) the non-cash portion of pension expense, (vii)
restructuring related cash and non-cash fees, charges and expenses paid or
incurred by the Parent or any Subsidiary (including employee termination costs,
technology realization costs, real estate consolidation costs, asset
impairments) in connection with the “Restructuring Plan” described in the
Quarterly Report on From 10-Q filed by the Parent with the SEC for the quarterly
period ended on March 31, 2017 and (viii) acquisition related cash and non-cash
fees, charges and expenses paid or incurred by the Parent or any Subsidiary
(including costs of issuance or repayment of debt, issuance of equity interests,
refinancing transactions, modification or amendment of any debt instrument or
restructuring expenses, charges or reserves) (including any transaction
undertaken but not completed), in an aggregate amount not to exceed $75,000,000
for the period from the Effective Date through the latest Facility Termination
Date, minus, to the extent included in Consolidated Net Income, extraordinary
gains, all calculated, for the Consolidated Group, in each case on a
consolidated basis; provided that, notwithstanding the foregoing provisions of
this definition, no amounts shall be added pursuant to clauses (i) through
(viii) for any losses, costs, expenses or other charges resulting from the
settlement of any Disclosed Claims or any payments in respect of any judgments
or other orders thereon or any restructuring or other charges in connection
therewith or relating thereto.
(iii)    The definition of “Federal Funds Effective Rate” is hereby amended by
(i) deleting the phrase “arranged by Federal funds brokers” and (ii) adding to
the end thereof the following proviso:
provided, that if the Federal Funds Effective Rate is less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
(iv)    The following new defined terms are hereby inserted in the appropriate
alphabetical order:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a


2    
NYDOCS02/1124025.2A

--------------------------------------------------------------------------------




subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b)
A new Section 9.14 is added to read as follows:

9.14. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in this Agreement, any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under this Agreement or any other Loan Document, to the
extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will


3    
NYDOCS02/1124025.2A

--------------------------------------------------------------------------------




be accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any Note; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 1.     Representations and Warranties. The Borrowers hereby represent
and warrant to the Administrative Agent and to each of the Lenders, as of the
date hereof (as defined below), that:
(a)     The execution, delivery and performance by each Borrower of this
Amendment have been duly authorized by all necessary corporate or other
organizational and, if required, stockholder or other equityholder action. This
Amendment has been duly executed and delivered by each Borrower and this
Amendment and the Credit Agreement, as amended by this Amendment, constitute
legal, valid and binding obligations of each Borrower, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
(b)     The representations and warranties contained in Article V of the Credit
Agreement (other than Section 5.6 and 5.8(a) thereof)) are true and correct (in
all respects to the extent qualified by “material” or “material adverse effect”
and in all material respects to the extent not so qualified), both immediately
before and immediately after giving effect to this Amendment (or, to the extent
that any such representation and warranty specifically refers to an earlier
date, as of such earlier date).
(c)     There exists no Default or Unmatured Default and none would result from
this Amendment.
SECTION 2.     Effectiveness. This Amendment shall become effective as of the
date hereof so long as the Administrative Agent shall have received duly
executed counterparts hereof that, when taken together, bear the authorized
signatures of the Borrowers and Lenders constituting at least the Required
Lenders.
SECTION 3.     Effect of Amendment. (%2) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle the Borrowers to a consent to, or a waiver, amendment,
modification


4    
NYDOCS02/1124025.2A

--------------------------------------------------------------------------------




or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances.
(a)     On and after the date hereof, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and
each reference to the Credit Agreement in any other Loan Document shall be
deemed to be a reference to the Credit Agreement as amended hereby. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
SECTION 1.     Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
SECTION 2.     Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic imaging shall be as effective as
delivery of a manually executed counterpart of this Amendment.
SECTION 3.     Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.


    




















5    
NYDOCS02/1124025.2A

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.


AON PLC,


by
 
 
 
Name:
Title:



AON CORPORATION,


by
 
 
 
Name:
Title:



AON UK LIMITED,


by
 
 
 
Name:
Title:





CITIBANK, N.A., individually and as Administrative Agent,


by
 
 
 
Name:
Title:













6    
NYDOCS02/1124025.2A

--------------------------------------------------------------------------------




Name of Institution:


by
 
 
 
Name:
Title:



Name of Institution:


by
 
 
 
Name:
Title:





7    
NYDOCS02/1124025.2A